Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims (filed 10/29/2021).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (U.S. Patent 7,228,755 B2), previously cited by examiner.
Regarding claim 1, Armstrong et al. (Figs. 1-13) discloses a steering device 16 comprising: 

a bracket 26 comprising: right and left side plates that support the steering column from both sides, respectively, in a widthwise direction; and right and left flanges 28 that extend outwardly in the widthwise direction from respective upper ends of the right and left side plates (at least Fig. 2); and 
right and left bolts 32, 32 that fasten the right and left flanges to a mount surface of a vehicle body (at least Fig. 1), 
wherein the right 28 and left 28 flanges each have a one-piece construction, and comprise respective right and left internal protrusions 52 that are part of the one-piece construction of the respective right and left flanges (at least Figs. 1-13 and column 6 lines 27-65; as noted in column 6 lines 35-36, Armstrong et al. teaches an embodiment in which the crowns/protrusions 52 are formed stamped in 28 as part of the one-piece construction),
the right and left internal protrusions protrude toward the mount surface from respective right and left flange surfaces which face the mount surface of the vehicle body (at least Figs. 1-13 and column 6 lines 27-65), and 
wherein the right and left internal protrusions 52 are located forwardly in a vehicle body back-and-forth direction relative to tightened positions of the right and left bolts 32, 32, and are located near respective internal edges of the right and left flanges in the widthwise direction (at least Figs. 2-13).
Regarding claims 2-8 and 13
(claim 2) further comprising right and left capsules 30, 30, 130, 130, 230, 230, 330, 330 which hold therebetween front and back surfaces of the respective right and left flanges, and which have a substantially U-shaped cross- sectional shape, wherein the right and left capsules comprise respective right and left vehicle- body-side capsule portions that are present between the mount surface and the respective right and left flanges, wherein the right and left internal protrusions are in contact with the respective right and left vehicle-body-side capsule portions, and wherein the right and left capsules are fastened to the mount surface of the vehicle body together with the respective right and left flanges by the respective right and left bolts;
(claim 3) further comprising right and left external protrusions 52 as part of the one-piece construction of the respective right and left flanges, wherein the right and left external protrusions protrude toward the mount surface of the vehicle body from the respective right and left flange surfaces, wherein the right and left external protrusions 52 are located forwardly in the vehicle body back-and-forth direction relative to the tightened positions of the right and left bolts 32, 32, and are located near respective external edges of the right and left flanges in the widthwise direction (at least Figs. 2-13);
(claim 4) wherein the right and left internal protrusions 52 are each any one of the followings: expanded portions expanded from the respective right and left flanges; or thickened portions of the respective right and left flanges (at least Figs. 1-13 and column 6 lines 27-65);
(claim 5) further comprising right and left external protrusions 52 as part of the one-piece construction of the respective right and left flanges, wherein the right and left 
(claim 6) wherein the right and left internal protrusions 52 are each any one of the followings: expanded portions expanded from the respective right and left flanges; or thickened portions of the respective right and left flanges (at least Figs. 1-13 and column 6 lines 27-65);
(claim 7) wherein the right and left internal protrusions 52 and the right and left external protrusions 52 are each any one of the followings: expanded portions expanded from the respective right and left flanges; or thickened portions of the respective right and left flanges (at least Figs. 1-13 and column 6 lines 27-65);
 (claim 8) wherein the right and left internal protrusions 52 and the right and left external protrusions 52 are each any one of the followings: expanded portions expanded from the respective right and left flanges; or thickened portions of the respective right and left flanges (at least Figs. 1-13 and column 6 lines 27-65).
(claim 13) wherein the right and left external protrusions 52 are in contact with the respective right and left vehicle-body-side capsule portions 30, 30, 130, 130, 230, 230, 330, 330. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (U.S. Patent 7,228,755 B2) in view of Yamada (U.S. Patent 7,367,588 B2).
Regarding claim 11, Armstrong et al. discloses the claimed invention except for
a coupling portion that couples the right and left side plates to each other above the steering column and couples the left and right flanges to each other above the steering column. Yamada (at least Figs. 1-3) discloses that it is known in the art to provide a coupling portion 2 that couples the right and left side plates 23, 24 to each other above the steering column 11, 13 and couples the left and right flanges 21, 22 to each other above the steering column 11, 13 (at least Fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the steering device of Armstrong et al. with the coupling 
Regarding claim 12, Yamada further discloses wherein the coupling portion 2 and the right and left flanges 21, 22 together have a one-piece construction (because of welds at least in Fig. 2). 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for wherein the coupling portion 2 and the right and left flanges 21, 22 together have a one-piece construction, since it has been held that forming in one piece an article which has formerly been in two pieces and put together involves only routing skill in the art.  In re Larson, 340 F2d 965, 144 USPQ 347, 349 (CCPA 1965). 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments pertaining to Armstrong (see pages 9-11 of the REMARKS), examiner respectfully disagrees. See above rejections supported by at .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614